Citation Nr: 1725622	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  08-15 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, major depressive disorder, and depressive disorder, not otherwise specified.

2.  Entitlement to a disability rating for ischemic heart disease, status post coronary artery bypass grafting, in excess of 30 percent for the period prior to June 6, 1995, and for the period since October 1, 1995.  

(The Veteran was awarded a temporary 100 percent rating from June 6, 1995, to September 30, 1995, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7017, which has not been appealed.)

3.  Entitlement to a total disability rating due to individual unemployability (TDIU) prior to March 11, 2013.  


REPRESENTATION

Veteran represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 1964 and from August 1965 to August 1968.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Columbia, South Carolina, and Louisville, Kentucky.

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, the Board denied this claim in a decision dated in November 2011.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Order, the Court set aside the Board's November 2011 decision.  When this case was previously before the Board in January 2014, the appeal was remanded for additional development.  

Following the Board's January 2014 remand, the RO issued a rating decision in August 2014, which granted service connection for ischemic heart disease (IHD), as well as entitlement to a TDIU rating.  In September 2014, the Veteran initiated a notice of disagreement relative to the rating assigned for IHD and the effective date assigned for the grant of the TDIU rating.  A Statement of the Case on these issues was sent to the appellant in August 2015, and a substantive appeal was submitted in September 2015.  

Unfortunately, the Veteran died in March 2015.  Since that time, the Veteran's surviving spouse has been recognized as a proper substitute for the Veteran for the claims pending at the time of his death. 

In November 2015, the Board again remanded the matter of entitlement to service connection for psychiatric disability.  The Board currently has jurisdiction over all claims, as noted on the first page of this decision.  

In this decision, the Board is adjudicating the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder.  The remaining issues of his entitlement to an increased rating for ischemic heart disease and entitlement to a TDIU prior to March 11, 2013, are remanded to the Agency of Original Jurisdiction (AOJ) for additional consideration. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

1.  The Veteran was diagnosed with PTSD and depressive disorder not otherwise specified.

2.  The Veteran's claimed in-service stressors are credible and consistent with the circumstances of his service.

3.  The evidence shows that the Veteran's PTSD and depressive disorder not otherwise specified were related to his active service.


CONCLUSION OF LAW

The criteria for service connection for PTSD and depressive disorder not otherwise specified have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R §§ 3.102, 3.303, 3.304(f) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Service connection for PTSD in particular requires medical evidence diagnosing the condition under the criteria of the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5), or by findings supported in an examination report; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2016).

Briefly, the Board acknowledges the significant procedural history pertaining to the acquired psychiatric disorder claim once again before the Board.  The Veteran initially filed a claim for PTSD in May 2005.  This claim was eventually denied by the Board in November 2011, and subsequently set aside by the Court in June 2013.  Regrettably, during the pendency of this appeal, the Veteran passed away in March 2015.  Thereafter, the Veteran's wife was properly substituted as the appellant.

The Veteran stated that he has PTSD and depression as a result of his military service.  Specifically, in statements in support of his claim describing his stressors, the Veteran reported that while he was stationed in Vietnam, he witnessed helicopter crashes and the deaths of the men inside, and described an event where he was unsure whether he killed a child while trying to help dig them out after sand caved in on them.  See October 2007 and March 2008 Statements in Support of Claim for PTSD.  The Board finds that there is credible supporting evidence showing the occurrence of the claimed in-service stressors due to the Veteran's conceded service in the Republic of Vietnam.

Here, a private psychological assessment from Dr. Mangold in October 2013 and accompanying October 2013 Disability Benefits Questionnaire, document similar stressors.  Dr. Mangold noted diagnoses of severe PTSD, severe major depression, and major depressive disorder, and he specifically linked the Veteran's psychiatric disability to events in service following a review of the evidence of record and an in-person interview with the Veteran.  He specifically stated that the "events described [by the Veteran are] consistent with the Veteran's service in a combat theatre of operations and that the Veteran did experience fear, helplessness, and horror resulting from the events described."

In April 2017, a Veterans Health Administration (VHA) specialist, following review of the Veteran's claims file and reported stressors, reported that the Veteran did not meet the criteria for a diagnosis of major depressive disorder and dysthymic disorder, but had chronic PTSD and depressive disorder not otherwise specified.  The specialist, who is a psychiatrist, indicated that the Veteran's diagnosed psychiatric disorders were etiologically related to his period of active service.

In light of the foregoing, the Board finds that service connection for PTSD and depressive disorder NOS is warranted.


ORDER

Service connection for PTSD and depressive disorder not otherwise specified is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that every possible consideration is given to the appellant's claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2016).

Increased Rating for Ischemic Heart Disease

As the appellant is appealing the disability rating assigned when entitlement to compensation was established, the extent of impairment throughout the entire appellate period must be considered and a determination must be made regarding whether "staged" ratings are warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).

The Veteran's heart disability was rated as 30 percent disability rating for the period prior to June 6, 1995, and for the period since October 1, 1995, under 38 C.F.R. § 4.104, Diagnostic Codes 7005-7017.  Notably, the relevant schedular criteria for rating diseases of the heart that were in effect at the beginning of the rating period were amended effective January 12, 1998.  See 62 Fed. Reg. 65207, 65219 (Dec. 11, 1997).  As such, the claim must also be considered under the criteria that were in effect prior to January 12, 1998.  For clarification purposes, the applicable criteria are reproduced below:

Regulations in Effect Prior to January 12, 1998:

* Under Diagnostic Code 7000, which set forth the criteria for evaluating rheumatic heart disease, a 100 percent rating was assigned for active disease and, with ascertainable cardiac manifestation, for a period of 6 months; a 100 percent rating was assigned for inactive disease where there was definite enlargement of the heart confirmed by roentgenogram and clinically, dyspnea on slight exertion, rales and pretibial pitting at end of day or other definite signs of beginning congestive failure, and more than sedentary employment was precluded; a 60 percent rating was assigned for inactive disease where the heart was definitely enlarged, severe dyspnea on exertion and elevation of systolic blood pressure or such arrhythmias as paroxysmal auricular fibrillation or flutter or paroxysmal tachycardia, and more than light manual labor was precluded; a 30 percent rating was assigned for inactive disease from the termination of an established service episode of rheumatic fever or its subsequent recurrence, with cardiac manifestations, during the episode or recurrence, for 3 years, or diastolic murmur with characteristic EKG manifestations or definitely enlarged heart; and a 10 percent rating was assigned for inactive disease with identifiable valvular lesion, slight, if any dyspnea, the heart not enlarged, and following established active rheumatic heart disease.

* Under Diagnostic Code 7005, which set forth the criteria for evaluating arteriosclerotic heart disease, a 100 percent rating was assigned during and for 6 months following acute illness from coronary occlusion or thrombosis, with circulatory shock, et cetera; a 100 percent rating was assigned after 6 months where there were chronic residual findings of congestive heart failure or angina on moderate exertion or more than sedentary employment was precluded; a 60 percent rating was assigned following a typical history of acute coronary occlusion or thrombosis, or with a history of substantiated repeated angina attacks, and more than light manual labor was not feasible; and a 30 percent rating was assigned following typical coronary occlusion or thrombosis, or with a history of substantiated angina attack, and ordinary manual labor was feasible.

* Under Diagnostic Code 7006, which addressed infarction of the myocardium due to thrombosis or embolism, VA was directed to rate this condition as arteriosclerotic heart disease (Diagnostic Code 7005).

* Under Diagnostic Code 7010, which addressed paroxysmal auricular flutter, VA was directed to rate this condition as paroxysmal tachycardia (Diagnostic Code 7013).

* Under Diagnostic Code 7011, which addressed paroxysmal auricular fibrillation, VA was directed to rate this condition as paroxysmal tachycardia (Diagnostic Code 7013).

* Under Diagnostic Code 7012, a maximum 10 percent was assigned for permanent auricular fibrillation.

* Under Diagnostic Code 7013, which addressed paroxysmal tachycardia, a 30 percent rating was assigned for severe, frequent attacks; and a 10 percent rating was assigned for infrequent attacks.

* Under Diagnostic Code 7014, which addressed sinus tachycardia, a 10 percent rating was assigned if there were persistently 100 or more in a recumbent position.

* Under Diagnostic Code 7015, which set forth the criteria for evaluating auricoloventricular block, a 100 percent rating was assigned for complete block with attacks of syncope necessitating the insertion of a permanent internal pacemaker, and for 1 year, after which period the rating will be based on residuals; a 60 percent rating was assigned for complete block with Stokes-Adams attacks several times a year despite the use of medication or management of the heart block by pacemaker; a 30 percent rating was assigned for complete block without syncope or minimum rating when pacemaker has been inserted; a 10 percent rating was assigned for incomplete block without syncope but where the Veteran was occasionally symptomatic; and the condition was noncompensable where there was an incomplete block, the Veteran was asymptomatic, and he was without syncope or need for medicinal control after more than 1 year.

* Under Diagnostic Code 7016, which set forth the criteria for evaluating heart valve replacement (prosthesis), a 100 percent rating was assigned for 1 year following implantation of a prosthetic valve; and thereafter, a minimum 30 percent rating was assigned and the condition was to be rated as rheumatic heart disease (Diagnostic Code 7000).

* Lastly, under Diagnostic Code 7017, which set forth the criteria for evaluating coronary artery bypass, a 100 percent rating was assigned for 1 year following bypass surgery; and thereafter, a minimum 30 percent rating was assigned and the condition was to be rated as arteriosclerotic heart disease (Diagnostic Code 7005).  Notably, the 100 percent rating for 1 year following bypass surgery commenced after the initial grant of the 1-month total rating assigned under 38 C.F.R. § 4.30 following hospital discharge.

* Notably, the ratings for Diagnostic Codes 7010 through 7015 were not to be combined with those for other heart or psychiatric conditions.

Entitlement to a TDIU Prior to March 11, 2013

Additionally, the Board must delay a determination on the merits of the appellant's claim of entitlement to a TDIU prior to March 11, 2013.  In so finding, the Board notes that as a result of the Board's grant of the claim for service connection for PTSD and depressive disorder not otherwise specified and the Board's remand of the claim for an increased rating for the Veteran's heart disability, there are now additional factors for the AOJ to consider in determining whether the Veteran was unemployable due to his service-connected disabilities.  See 38 C.F.R. §§ 3.340, 4.15, 4.16, 4.18, 4.19 (2016); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating that claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning a claim cannot be rendered until a decision concerning others).  

Accordingly, this remaining claim is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c).  Expedited handling is requested.)

Readjudicate the claims on appeal.  In doing so, the AOJ must also assess the nature and severity of the Veteran's service-connected heart disability in light of the rating criteria that were in effect prior to January 12, 1998.  If the benefits sought are not granted to the appellant's satisfaction, send her and her attorney a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this remaining claim.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


